=a}

a

AO 442 (Rev. 11/11) Arrest Warrant.

Case 4:19-mj-02228-N/A-EJM Document 1 Filed 08/26t1S—Bife 4 of 3 — Longe

 

COPY

AUG 27 omg |

 

 

 

 

UNITED STATES DISTRICT CoungE - oesury

for the

CLERKU'S DISTRICT COU
Loy, DISTRICT OF ARIZONA aT

 

 

EASTERN DISTRICT OF MISSOURI

/9-2228M

United States of America .

 

v. )

* Kailynn Moore-Jones ) + Case No.
J
)
)
)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

4:19 MJ 5291 NAB

on 2s

YOU ARE COMMANDED to arrest + and bring before a United States magistrate judge without unnecessary “delay,

(name of person to be arrested) Kailynn Moore-Jones

who is accused of an offense or violation based on the following document filed with the court: _

Indictment 0 Superseding Indictment 0 Information

© Probation Violation Petition ~ O Supervised Release Violation Petition

This offense is briefly described as follows:

( Superseding Information wm Complaint

CO Violation Notice O Order of the Court

Title 18, United States Code, Section 875 (d) - Transmitting in interstate commerce threats to injure the

reputation of a person with the intent to extort money

 

7 CU i

Issuing officer's signature

. City and state: St. Louis, MO Honorable Nannette A. Baker, U.S. Magistrate Judge

 

Printed name and title

 

Return

 

at (city and state). “Tae son _ AF

Date: 3 | 27 [2014 :

This warrant was received on (date) Bf Zto /Z0O/F , and the person was arrested on (date) , Oy: Ale [2074

ao

Arresting officer's signature

 

 

Storr War SPECIAL AGENT

Prinied name and title

 

 

USA John Ware
Case. 4:19-mj-02228-N/A-EJM Document 1. Filed 08/26/19 Page 2 of 3 “

sy

AO 9] (Rev. un) Criminal Complaint

UNITED STATES DISTRICT COURT
for the

- BASTERN DISTRICT OF MISSOURI

United States of America

 

 

)
Vv. ) So
~ Kailynn Moore-Jones . Case No. 4:19MI5291 NAB . x
). =
) 5
) 1S
; Defendant(s) ~
CRIMINAL COMPLAINT =
1, the complainant in this case, state that the following is true to the best of my knowledge and belief,
On or about the date(s) of August 18, 2019 in the county of __St. Louis __ in the
Eastem ~-_— District of "__ Missouri. ', the defendant(s) violated:
Code Section

Offense Description
Title 18, USC, Section 875(d) - Transmitting in interstate commerce threats to injure the reputation of a person with
; the intent to extort money :

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT

6 Continued on the attached sheet.

“eee

Complainant's signature
Special Agent Kassandra L. McKenzie, FBI -
: Printed name and title

Sworn to before me and signed in my presence.

Date: afob/ia. 7 fe VL ME

Judge's signature

City and state: St. Louis, Missouri Honorable Nannette A. Baker, U.S. Magistrate Judge

Printed name and title
=

Case.4:19-mj-02228-N/A-EJM Document 1 Filed 08/26/19 Page 3 of 3

times. Thus, the threatening messages R.W. received on that day in the Eastern District of |

Missouri traveled 4 in interstate commerce.

Moore-Jones has a criminal history of prostitution, domestic violence, and theft.

 

KAS SANDRAT. McKENZIE
Special Agent
Federal Bureau of Investigation

SUBSCRIBED and SWORN to before me this Z GT tay of Angust, 201 9,

| flecnpfe—

INNNETTE A: BAKER |
nited States Magistrate Samm Judge |
astern District of Missouri

t
